Citation Nr: 1116297	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  08-04 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a Travel Board hearing at the RO in December 2010 before the undersigned.  A transcript of the hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss was not present during active service, was not manifested within one year of the Veteran's discharge from active duty, and is not otherwise etiologically related to active service. 

2.  A right knee disability was not present during active service, arthritis of the right knee was not manifested within one year of the Veteran's discharge from active duty, and a right knee disability is not otherwise etiologically related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service and sensorineural hearing loss may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  A right knee disability was not incurred in or aggravated by service, nor may arthritis of the right knee be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in December 2005, February 2006, and March 2006, prior to the date of the issuance of the appealed August 2006 rating decision.

The Board further notes that, in March 2006, the Veteran was notified that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  

The Board notes that under the recently published version of 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  

A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (B) establishes that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  

The Veteran was provided with a VA audio examination in October 2007.  The Board notes that no medical examination has been conducted or medical opinion obtained with regard to the Veteran's right knee claim; however, there is no competent medical evidence indicating a possible link between the Veteran's claimed right knee disorder and an incident of or finding recorded during active service; therefore, the Board finds that an examination to determine the etiology of the Veteran's claimed right knee disorder is not required.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

If degenerative arthritis and a sensorineural hearing loss become manifest to a degree of 10 percent within one year of separation from active service, then they are presumed to have been incurred during active service, even though there is no evidence of arthritis or a sensorineural hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Bilateral Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to in-service noise exposure. 

With hearing loss claims VA may only find hearing loss to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the Veteran's DD214 and military personnel files show that his military occupational specialty was a combat engineer, and a combat construction specialist and demolition specialist.  Based on this information, noise exposure is found to be consistent with the facts and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

The Veteran's February 1967 induction examination noted left ear hearing loss at 3000 Hertz (HZ) with normal hearing at all other levels and normal right ear hearing.  The Veteran's January 1969 separation examination noted normal hearing at all tested frequencies; however, there was no testing for the 3000 Hz frequency.  Service treatment records are otherwise silent as to complaints, findings, or diagnosis of any hearing loss.  

Post service, the first evidence of any hearing loss are March 2005 private treatment records from Dr. Mathias, which report that the Veteran experienced a temporary threshold shift after a mortar attack in Vietnam.  These records continue that the Veteran's hearing returned within 24 hours and that the Veteran had present difficulty hearing his wife.  The Veteran was diagnosed with sensorineural hearing loss by clinical history.  

The Veteran was afforded a private audiogram in April 2005.  This examination showed a bilateral mild to high frequency sensorineural hearing loss compatible with acoustic trauma.  The doctor did not opine as to the etiology of the hearing loss.  

The Veteran was afforded a VA audiological examination in October 2007.  The examiner noted that the claims folder was reviewed.  Concerning in-service noise exposure, the Veteran indicated that he was exposed to explosives and mortar fire.  Concerning post-service noise exposure, he reported that he had the civilian occupation working construction and that he wore hearing protection less than half the time.  The Veteran also reported recreational noise exposure of firearm use, weed-eater use, saw use, and compressor use, all without hearing protection.  The Veteran reported that he was told he had hearing loss in 1969 upon separation from service, but that it was not noticeable to him until six to seven years prior to this examination.  The examiner diagnosed the Veteran with moderately severe to severe sensorineural hearing loss in the right ear with 82 percent speech recognition and moderately severe to moderate sensorineural hearing loss in the left ear with 96 percent speech recognition.  The examiner opined that as the discharge hearing examination results were well within normal limits at all tested frequencies and there was no evidence of reported hearing changes until 28 years following the Veteran's military service, it was the examiner's opinion that the current hearing loss was less likely than not related to noise exposure from active duty.  

After consideration of all the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.  The Veteran's own statements to the examiner conducting the October 2007 examination indicate he did not experience any noticeable hearing loss until at the earliest 1999, which is 30 years following his separation from service.  

VA and private treatment records indicate that the Veteran contends that his hearing loss is related to active service.  However, there is no indication that the etiology of the Veteran's hearing loss is related to his active duty.  The only medical opinion on the subject, from the October 2007 VA audiological examination, opined that it was less likely than not that the Veteran's current hearing loss was etiologically related to his active duty.  

The Veteran himself believes his current hearing loss is due to active service.  However, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical causation.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, as the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to active service, the claim must be denied.

Right Knee Disability

The Veteran contends that he experienced right knee pain and locking during his basic training at Fort Benning, again while serving in Vietnam, and that he now experiences periodic right knee issues that are related to his active service.  

Service treatment records, do not show any complaints or findings with respect to the Veteran's right knee.  The January 1969 separation exam report does not contain any findings related to a right knee problem and the Veteran reported normal knees.  

The first evidence of any right knee pathology comes from an April 2004 VA treatment record, where the Veteran reported right knee pain.  The Veteran additionally reported right knee pain stemming from his military service in June 2005 VA outpatient note.  

The Veteran testified in his December 2010 Board hearing that he has gradually experienced problems with his knee locking and being painful.  He stated that while he did not receive treatment in service beyond that given during basic training, he has continued to experience difficulty with the knee to this day.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a right knee disability.  In this regard, the Board notes that the service treatment records from the Veteran's service do not reflect any complaints, findings or other references with respect to the right knee.  The January 1969 separation examination was normal.

The Board notes that while the Veteran has submitted evidence of complaints of knee pain, he has not submitted any evidence of a current right knee disability.  The Board acknowledges that while the June 2005 VA treatment report notes osteoarthritis, it is unclear whether this refers to the Veteran's right knee, as he was also seen at the time for complaints of hand, neck, and back pain.  The Board notes that this is also a mental health treatment note and there is no indication that an examination was administered.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Therefore as the competent evidence in the claim does not establish that the Veteran currently has a right knee disability or that any right knee pathology is related to his service, the claim must fail.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for right knee disability is denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


